Citation Nr: 0305933	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  96-16 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial increased rating for pulmonary 
alveolitis, with clubbing of the fingers and toes, currently 
evaluated as 60 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from October 1987 to October 
1991.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).  

The veteran's increased rating claim was previously before 
the Board.  In a March 1999 remand, it was returned to the RO 
for additional development, and in July 2002, a new VA 
examination was requested.  That development has been 
completed, and the claim is once again before the Board for 
appellate review.


FINDINGS OF FACT

1.  The veteran's pulmonary alveolitis and fibrosis has not 
been manifested by pronounced pneumoconiosis with extent of 
lesions comparable to far advanced pulmonary tuberculosis or 
pulmonary function tests confirming a markedly severe degree 
of ventilatory deficit; with dyspnea at rest and other 
evidence of severe impairment of bodily vigor producing total 
incapacity.

2.  The veteran's pulmonary alveolitis and fibrosis has not 
been manifested by diffuse interstitial fibrosis 
(interstitial pneumonitis, fibrosing alveolitis) with forced 
vital capacity (FVC) less than 50 percent predicted, or; 
diffusion capacity of the lung for carbon monoxide by the 
single breath method (DLCO (SB)) less than 40 percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or; cor pulmonale or pulmonary hypertension, or; 
requires outpatient oxygen therapy.



CONCLUSION OF LAW

The schedular criteria for a rating in excess of 60 percent 
for pulmonary alveolitis and fibrosis, with clubbing of the 
fingers and toes, have not been met.  38 U.S.C.A. §§ 1155, 
5013, 5103A, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Code 6802 (1995); 38 C.F.R. § 4.97, Diagnostic Code 6825 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim was filed in October 1993 and 
remains pending.  The provisions of the VCAA and the 
implementing regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to a claimant describing 
evidence potentially helpful to the claimant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The veteran was informed in a February 1994 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in an April 1994 statement of the case and 
supplemental statements of the case issued in February 1997, 
September 1998, and August 2001, the RO notified the veteran 
of regulations pertinent to increased rating claims, informed 
him of the reasons why his claim had been denied, and 
provided him additional opportunities to present evidence and 
argument in support of his claim.  

In an August 2001 letter, the veteran was informed of VA's 
duty to obtain evidence on his behalf.  The veteran was 
notified that VA would obtain all relevant service medical 
records, VA medical records, and reports of examinations or 
treatment at non-VA facilities authorized by VA.  In 
addition, VA would request other relevant records held by any 
Federal agency or department.  In turn, the veteran was 
informed of his duty to provide VA with enough information to 
identify and locate other existing records, i.e., names of 
persons, agencies, or companies that hold relevant medical 
records, addresses of these individuals, and the dates that 
such treatment was received. 

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his increased rating 
claim.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran's service medical 
records have been received, as have VA outpatient treatment 
records.  In addition, the veteran was provided with VA 
examinations in April 1995, August 1997, July 2000, and 
January 2003.  The Board finds that all known and 
ascertainable medical records have been obtained and are 
associated with the claims file.  The veteran does not appear 
to contend otherwise. 

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  The Board 
finds that VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.  The 
Board will accordingly proceed to a review of the merits of 
the issue on appeal.

B.	Legal analysis

The Board has reviewed all the evidence of record, which 
consists of the veteran's contentions, particularly those 
given at the November 1994 personal hearing; service medical 
records; VA outpatient treatment reports; and VA examination 
reports dated in April 1995, August 1997, July 2000, and 
January 2003.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
it is not required to discuss each and every piece of 
evidence in a case.  The evidence submitted by the veteran or 
on his behalf will be summarized where appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2002).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2002).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2002).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2002).  

Evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Compare 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the United States Court of Appeals for Veterans Claims (the 
Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation is disputed, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

Service connection was initially established in a February 
1994 rating decision for clubbing of the digits of the upper 
and lower extremities which was assigned noncompensable 
evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7806 
(1994) effective from October 14, 1993.  The veteran appealed 
that assigned disability evaluation.  However, in a September 
1995 hearing officer decision, the RO recharacterized the 
disability as pulmonary alveolitis and fibrosis with clubbing 
of the fingers and toes, and assigned a 60 percent disability 
evaluation effective October 14, 1993 under 38 C.F.R. § 4.97, 
Diagnostic Code 6802 (1995).  Under this diagnostic code, a 
60 percent rating evaluation is warranted for severe 
pneumoconiosis with extensive fibrosis, severe dyspnea on 
slight exertion with corresponding ventilatory deficit 
confirmed by pulmonary function tests with marked impairment 
of health.  A 100 percent disability rating is warranted for 
pronounced pneumoconiosis with extent of lesions comparable 
to far advanced pulmonary tuberculosis or pulmonary function 
tests confirming a markedly severe degree of ventilatory 
deficit; with dyspnea at rest and other evidence of severe 
impairment of bodily vigor producing total incapacity.  See 
38 C.F.R. § 4.97, Diagnostic Code 6802 (1995).

During the course of this appeal, VA issued new regulations 
for the evaluation of respiratory diseases, effective October 
7, 1996.  See 61 Fed. Reg. 46728 (1996).  Where the law or 
regulations governing a claim change while the claim is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  Accordingly, the 
Board is generally required to review both the pre- and post-
October 7, 1996 rating criteria to determine the proper 
evaluation for the veteran's disability due to pulmonary 
alveolitis with fibrosis.  See also Rhodan v. West, 12 Vet. 
App. 55, 57 (1998) (effective date rule prevents the 
application of a later, liberalizing law to a veteran's claim 
prior to the effective date of the liberalizing law).

Under the new criteria, diffuse interstitial fibrosis 
(interstitial pneumonitis, fibrosing alveolitis) is rated 
under the General Rating Formula for Interstitial Lung 
Disease  Under this Rating Formula, a 60 percent disability 
rating requires FVC of 50 to 64 percent predicted, or DLCO 
(SB) of 40 to 55 percent predicted, or; maximum exercise 
capacity of 15 to 20 ml/kg/min oxygen consumption with 
cardiorespiratory limitation.  A 100 percent rating 
evaluation is warranted for FVC less than 50 percent 
predicted, or; DLCO (SB) less than 40 percent predicted, or; 
maximum exercise capacity of less than 15 ml/kg/min oxygen 
consumption with cardiorespiratory limitation, or; cor 
pulmonale or pulmonary hypertension, or; requires outpatient 
oxygen therapy.  See 38 C.F.R. § 4.97, Diagnostic Code 6825 
(2002).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

An April 1995 VA examination report noted that the veteran 
developed shortness of breath with only doing minimal 
exertion at work.  An examination revealed a chemistry 
profile that was within normal limits.  A chest X-ray showed 
mild enlargement of the lung volume with some possible apical 
changes and a CT scan of the chest showed bilaterally apical 
bullae.  No interstitial changes, lung masses, or gross 
evidence of pulmonary arteries were seen.  Pulmonary function 
tests revealed FVC of 102 percent predicted and vital 
capacity of 102 percent predicted.  The veteran's total lung 
capacity was 100 percent predicted and his diffusion capacity 
was 67 percent predicted.  The veteran was diagnosed with 
hypoxemia and clubbing of the digits. 

October 1995 VA outpatient treatment reports reflect that the 
veteran had limited movement in his toes, fingers, and hands.  
He asserted that he had difficulty brushing his teeth and 
hair, using tools, lifting pots and pans, shaving, sitting in 
a chair, and walking up and down stairs.  In November 1995, 
the veteran reported more functional limitations, including 
avoiding dusty environments and cold weather, lack of fine 
finger dexterity, and experiencing some fatigue with 
extremely physical activity.  He maintained that he could 
perform all aspects of independent daily living.  

At an August 1997 VA examination, the veteran complained of a 
lung condition with severe shortness of air and extremity 
clubbing.  Upon examination, "bullous blebs" were seen in 
the veterans' lung field and it was noted that he had 
fibrocystic lungs.  Pulmonary function tests revealed FVC of 
107 percent predicted and 95 percent predicted after 
bronchodilator.  The veteran was diagnosed with pulmonary 
alveolitis and fibrosis with clubbing of fingers and toes.  
The examiner commented that the pulmonary function tests were 
normal and showed no significant change after bronchodilator, 
and no significant change compared to the April 1995 study.  

At a July 2000 VA examination, the veteran complained that 
his fingertips and toes became numb and clubbed in cold 
weather.  He also stated that he got shortness of breath when 
walking "500 meters."  The veteran denied being on C-PAP, 
oxygen, anti-coagulation, or receiving antimicrobial therapy.  
Upon examination, he had no dyspnea at rest and none with 
walking from the examination room to the waiting room.  He 
also had a normal chest with clear, symmetrical breath 
sounds.  He had no history of pulmonary hypertension, right 
ventricular hypertrophy, cor pulmonale, pulmonary embolism, 
respiratory failure, or congestive heart failure.  There was 
also no evidence of chronic pulmonary thromboembolism or 
ankylosing spondylitis.  Pulmonary function tests revealed 
FVC of 107 percent predicted and 105 percent predicted after 
bronchodilator.  Spirometry and lung volumes were within 
normal limits.  No significant changes were seen when 
compared to studies of 1995 and 1997.  At rest, the veteran's 
pulse oximetry was 99 percent.  After walking for 9 minutes 
going up and down 3-5 flights of stairs, his pulse rate at 
maximum was 138.  On occasion, his pulse oximetry went down 
to 97 percent, but it always went back up to 98 percent 
within 3 steps.  No impairment was found.  

A January 2003 VA examination report included a review of a 
cardiopulmonary exercise test conducted at the University of 
Louisville.   The examiner reviewed the report of that 
testing and noted that the veteran had exercised for 8 
minutes and stopped secondary to dyspnea.  Pulmonary function 
tests showed that the veteran's functional capacity was less 
than 75 percent.  His maximum oxygen consumption was 24.5 
ml/kg/min.  His maximum predicted was 38.1 ml/kg/min and the 
veteran thus achieved 64 percent of the functional capacity.  
His oxygen pulse was low, suggesting either an impaired 
stroke volume or an impaired peripheral oxygen extraction.  
Comparing this examination with prior examinations, the 
examiner opined that the veteran may have mild cardiovascular 
limitation to maximal exercise.  Differential diagnoses 
following this testing were early congestive heart failure; 
or deconditioning which was the most likely diagnosis; or 
other cause of impaired peripheral oxygen extraction such as 
mitochondrial disease or myopathies; or early mild pulmonary 
vascular disease such as pulmonary embolism although less 
likely than the other potential diagnoses due to normal 
Alveolar-arterial (A-a oxygen) gradient response and no 
desaturation during the exercise test.  A related December 
2002 pulmonary function test revealed a FVC of 99 percent 
predicted pre-bronchodilator and a DLCO of 92 percent 
predicted also pre-bronchodilator.  The assessment of the 
pulmonary function test was that it was normal with air 
trapping.  

The Board has reviewed the statements and evidence presented 
in support of the veteran's claim and finds that a rating in 
excess of 60 percent for pulmonary alveolitis and fibrosis, 
with clubbing of the fingers and toes, is not warranted at 
this time.  

While the veteran's examination reports and pulmonary 
function tests reveal respiratory impairment, the level of 
impairment has already been contemplated in the 60 percent 
disability rating that has been assigned.  In particular, 
there is no evidence that the veteran has lesions comparable 
to far advanced pulmonary tuberculosis or had pulmonary 
function tests confirming a markedly severe degree of 
ventilatory deficit.  Pulmonary function testing as outlined 
above has not demonstrated ventilatory deficit to this 
degree.  At his July 2000 VA examination, the examiner found 
no history of pulmonary hypertension, right ventricular 
hypertrophy, cor pulmonale, pulmonary embolism, respiratory 
failure, or congestive heart failure.  In addition, the 
veteran had not exhibited a history of chronic pulmonary 
thromboembolism or ankylosing spondylitis.  

The record also contains no evidence that the veteran has 
dyspnea at rest or impairment of bodily vigor producing total 
incapacity.  The July 2000 VA examiner specifically stated 
that the veteran exhibited no dyspnea at rest or walking from 
the examination room to the waiting room.  In addition, the 
January 2003 VA examiner found dyspnea only after the veteran 
had been exercising for 8 minutes.  There is no indication 
that he had exhibited dyspnea at rest.  With respect to 
impairment of bodily vigor producing total incapacity, at his 
July 2002 examination, the veteran was able to climb 5 
flights of stairs upon examination.  Following the December 
2002 cardiopulmonary exercise test, the examiner concluded 
that based on the maximal oxygen uptake, the veteran could 
perform eight hours of active physical work.  As such, a 
rating in excess of 60 percent is not warranted under the 
provisions of 38 C.F.R. § 4.97, Diagnostic Code 6802 (1993).  

The evidence also fails to show that a rating in excess of 60 
percent is warranted under the criteria set forth in 38 
C.F.R. § 4.97, Diagnostic Code 6825 (2002).  The objective 
medical evidence of record has not shown that the veteran has 
FVC of less than 50 percent predicted; DLCO (SB) of less than 
40 percent predicted; maximum exercise capacity of less than 
15 ml/kg/min oxygen consumption with cardiorespiratory 
limitation; cor pulmonale or pulmonary hypertension; or 
outpatient oxygen therapy.  The veteran was provided with 
four VA examinations that tested his pulmonary functioning.  
None of the examination reports showed FVC of less than 50 
percent.  Also in January 2003, the veteran's maximum 
exercise capacity was tested and shown to be 24.5 ml/kg/min.  
Finally, the veteran has not been diagnosed with cor 
pulmonale or pulmonary hypertension, or been shown to require 
outpatient oxygen therapy.  As stated previously, the July 
2000 VA examiner specifically noted that no history of either 
disorder had been found.  

For the reasons and bases expressed above, the Board finds 
that for the entire appeal period the preponderance of the 
evidence is against a rating in excess of 60 percent for the 
veteran's pulmonary alveolitis and fibrosis, with clubbing of 
the fingers and toes.  The appeal is accordingly denied.



C.  Extraschedular consideration

The Board notes that there is no indication that the RO 
considered the application of the regulations concerning 
extraschedular ratings.  See 38 C.F.R. § 3.321(b).  In the 
absence of a specific finding on the part of the RO that an 
extraschedular rating was not warranted, the Board may not 
address that matter.  See VAOPGCPREC 6-96 (August 16, 1996); 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996).  




ORDER

An initial evaluation in excess of 60 percent for pulmonary 
alveolitis and fibrosis, with clubbing of the fingers and 
toes, is denied.  



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

